DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Behmlander et al. (US 2014/0054273) in view of Lin et al. (US 2014/0027415) and Nowak et al. (US 2012/0000892).
	Regarding claim 1, Behmlander et al. discloses a method, comprising:  
 	“inspecting an area of interest on a workpiece; determining at least one alignment measurement relating to at least two structures within the area of interest” (para.0021, i.e., Gap sensor 140 may include a device configured to determine the type of gap 125 (e.g., the geometric attributes of gap 125) formed between work piece 123 and work piece 124, as well as the width of gap 125 (e.g., the distance between work pieces).  For example, gap sensor 140 may include one or more cameras configured with software to detect the edges of work pieces 123 and 124 and determine a distance between the detected edges.  Gap sensor may 
alternatively or additionally include one or more lidar-, radar-, sonar-, etc., based systems used to detect the edges of work pieces 123 and 124 for determining the gap width and type in a similar manner); and 
 	“selecting, from a plurality of predetermined weld schedules, a weld schedule for laser welding together the at least two structures based on the at least one alignment measurement” (fig.2, gap sensor 140 is communicate with the controller 130 and para.0022, i.e., controller 130 to receive input parameters from gap sensor and/or input device 150 to send commands to welding devices in order to control the movement of welding components.  Para.0021, i.e., input device 150 may enable dual weave welding system 100 communicate with one or more controllers or processors to select parameters for characteristics of the weaving paths. Examiner interpreted that the predetermined weld schedules refers to the welding parameters because welding parameters is predefined or programmed).
	Behmlander et al. is silent regarding the plurality of predetermined weld schedules includes: a first weld schedule in which a laser beam is directed onto the at least two structures so as to weld together the at least two structures; and a second weld schedule in which the laser beam is first directed at a subset of the at least two structures utilizing a first beam footprint so as to melt a portion of the subset, and then the laser beam is directed onto the at least two structures utilizing a second beam footprint that is larger than the first beam footprint so as to weld together the at least two structures.
 	Lin et al. teaches the plurality of predetermined weld schedules includes: “a first weld schedule in which a laser beam is directed onto the at least two structures so as to weld together the at least two structures; and a second weld schedule in which the laser beam is first directed at a subset of the at least two structures so as to melt a portion of the subset, and then the laser beam is directed onto the at least two structures so as to weld together the at least two structures” (variable gaps 50 include widths 58 from about 0.3 millimeters to about 2.5 millimeters … seam tracker 70 sends signal to control system to modify weld parameters in response to gap width 58 … size of common molten pool can be varied by changing welding parameters.  This suggest that welding parameters can be changed based on different weld region (see fig.3, 58) having different width 58 of gap 50. See fig.3 for details. That is, first weld schedule is welding a first joint region having a first gap width and second weld schedule is welding second joint region having a second gap width such that second joint region is the subset of the at least two structures). Behmlander et al. discloses laser processing device. Lin et al. teaches hybrid laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Behmlander et al. with Lin et al., by adding Lin et al.’s welding algorithm to Behmlander et al.’s controller, to weld different gap width of joint region of workpieces (para.0028) as taught by Behmlander et al.
 	The combination of Behmlander et al. and Lin et al. is silent regarding utilizing a first beam footprint so as to melt a portion of the subset and utilizing a second beam footprint that is larger than the first beam footprint. 
 	Nowak et al. teaches “utilizing a first beam footprint so as to melt a portion of the subset” (the first laser 32 forming the first laser beam footprint 38 used to melt a portion of subset 20) and “utilizing a second beam footprint that is larger than the first beam footprint” (the second beam footprint 42 is larger than the first beam footprint 38) so as to weld together at least two structures. Modified Behmlander et al. teaches laser hybrid welding. Nowak et al. teaches laser hybrid welding. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Behmlander et al. with Nowak et al., by adding Nowak et al.’s additional laser beam having a footprint 38 to modified Behmlander et al.’s device, to reduce or eliminate the porosity in welds at the weld joint (paras.0001, 0005-0007, 0009 and 0013) as taught by Nowak et al. 
 	Regarding claim 2, modified Behmlander et al. discloses “laser welding the at least two structures according to the selected weld schedule to form a weld” (Behmlander et al., para.0021, i.e., one or more controllers or processors to select parameters for characteristics of the weaving paths and para.0022, i.e., controller 130 to receive input parameters from gap sensor 140 and/or input device 150 and to send commands to welding devices 110 and 120 in order to control the movement of welding components 111 and 121 along gap 125); and “evaluating the weld to produce evaluation data and determining whether the weld passes predetermined weld quality criteria” (Behmlander et al., user can visually determine whether the weld passes predetermined weld quality criteria such as determine if there is any defect and then use a pen and pencil to produce evaluation data).
 	Regarding claim 3, modified Behmlander et al. discloses “if the weld passes the weld quality criteria, then proceeding to a next area of interest on the workpiece” (user can visually determine the weld passes the weld quality criteria and turn on or off the device and if the weld passes the weld quality criteria then the welding can be continued); “else assessing the evaluation data, and choosing, from a plurality of predetermined reweld schedules, a reweld schedule for repairing the weld based on the evaluation data” (MPEP 2111.04, II. Contingent limitation i.e., The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed. In this case, Behmalander et al. is silent if the weld does not pass the weld quality criteria).
 	Regarding claim 4, modified Behmlander et al. discloses “rewelding the weld according to the chosen reweld schedule to form a reweld; and checking the reweld to determine whether the reweld passes predetermined reweld quality criteria” (MPEP 2111.04, II, this limitation is based on the contingent limitation).
 	Regarding claim 5, modified Behmlander et al. discloses “if the reweld passes the reweld quality criteria, then proceeding to the next area of interest; else identifying the workpiece as needing further intervention, and advancing to an area of interest on a next workpiece” (MPEP 2111.04, II, this limitation is based on the contingent limitation).
 	Regarding claim 6, Behmlander et al. teaches “the next area of interest is located on one of the workpiece and a next workpiece” (it would be obvious that the process can be repeated for the next workpieces). It would be obvious that the process can be repeated for the next workpieces in order to process multiple workpieces.
 	Regarding claim 9, modified Behmlander et al. discloses “the inspecting, laser welding, evaluating and rewelding steps are performed at a single workstation” (with respect to inspecting, laser welding, evaluating can be performed at a work area or workstation. With respect to rewelding steps is treated as contingent limitation).


 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Behmlander et al. (US 2014/0054273) in view of Nowak et al. (US 2012/0000892) as applied in claims 1-6 and 9 above, and further in view of Wlasowski (US 2012/0318774).
 	Regarding claim 7, Behmlander et al. teaches the workpiece.
 	Behmlander et al. is silent regarding the workpiece is a stator assembly and the area of interest includes at least two hairpin tips.
 	Wlasowski teaches “the workpiece is a stator assembly and the area of interest includes at least two hairpin tips” (para.0037-0038, i.e., stator 32 … provided with stator vanes 24, 26, 28, 30 … tips of stator blades 24, 26, 28 and 30). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Behmlander et al. with Wlasowski, by replacing Behmlander et al.’s workpiece with Wlasowski’s workpiece, to provide desired workpiece for process.


 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Behmlander et al. (US 2014/0054273) in view of Nowak et al. (US 2012/0000892) as applied in claims 1-6 and 9 above, and further in view of Kosaka et al. (US 6,023,044).
 	Regarding claim 8, modified Behmlander et al. teaches each of the at least one alignment measurement (para.0021. Examiner noted that the cameras can be used to measure along weld line)
 	Modified Behmlander et al. is silent regarding each of the at least one alignment measurement is at least one of: a set of spatial coordinates of at least one respective feature of at least one of the at least two structures, the at least one feature being at least one of a respective edge, a respective corner and a respective center of each respective one of the at least one of the at least two structures; and at least one difference between the respective spatial coordinates of the at least one respective feature for at least two of the at least two structures.
 	 Kosaka et al. teaches “each of the at least one alignment measurement” (col.5 at lines at 20-40, i.e., a series of data obtained for every scanning cycle of laser beam … the position of weld line can be determined by following equation. This suggest the scanning continuous along the gap in order to determine weld line so that this includes multiple alignment measurement) is at least one of: “a set of spatial coordinates of at least one respective feature of at least one of the at least two structures” (col.5 at lines 20-40, i.e., a series of data obtained … the position of edges EA and EB of the workpieces A and B can be determined. Where these are given as (xea, yea, zea) and (xeb, eb, xeb)), “the at least one feature being at least one of a respective edge” (col.5 at lines 20-40, i.e., a series of data obtained … the position of edges EA and EB of the workpieces A and B can be determined. Where these are given as (xea, yea, zea) and (xeb, eb, xeb)), a respective corner and a respective center of each respective one of the at least one of the at least two structures; and at least one difference between the respective spatial coordinates of the at least one respective feature for at least two of the at least two structures. Behmlander et al. teaches a laser processing. Kosaka et al. teaches a laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Behmlander et al. with Kosaka et al., by providing Kosaka et al.’s alignment measurement to ensure Behmlander et al.’s weld line is consistent and adjust laser processing based on the gap width between workpieces (abstract) as taught by Kosaka et al.



 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Behmlander et al. (US 2014/0054273) in view of Nowak et al. (US 2012/0000892) as applied in claims 1-6 and 9 above, and further in view of Suckewer (US 2013/0172862).
 	Regarding claim 21, modified Behmlander et al. discloses all the features of claim limitations as set forth above except for the first beam footprint is located within the second beam footprint.
 	Suckewer teaches “the first beam footprint is located within the second beam footprint” (fig.4 shows the first laser beam 235 generated the first beam footprint that is within the second beam footprint 255. Para.0053 and 0059 explains that the focal spots are beams are align and share the common axis so that the laser beams spots are coincident with each other. Fig.6 shows the first laser beam 235 having a first beam footprint at workpiece that is within the second beam footprint). Behmlander et al. teaches a laser processing. Suckewer teaches a laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Behmlander et al. with Kosaka et al., by modifying Behmlander et al.’s laser spots according to Kosaka et al.’s laser spots, to perform different laser processing task.


 
 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Behmlander et al. (US 2014/0054273) in view of Nowak et al. (US 2012/0000892) as applied in claims 1-6 and 9 above, and further in view of Evangelista et al. (US 2014/0003860).
 	Regarding claim 21, modified Behmlander et al. discloses in the second weld schedule.
 	Modified Behmlander et al. is silent regarding the subset of the at least two structures is taller of the at least two structures, and wherein the laser beam is first directed at the taller of the at least two structure so as to decrease a height of the taller of the at least two structures to about the same as a height of the other of the at least two structures.
 	Evangelista et al. teaches “the subset of the at least two structures is taller of the at least two structures” (fig.1A shows 12 and 12’ having different height), and wherein “the laser beam is first directed at the taller of the at least two structure so as to decrease a height of the taller of the at least two structures to about the same as a height of the other of the at least two structures” (fig.2,4-8, in particular fig.8 shows decrease a height of the taller of the at least two structures to about the same as a height of the other of the at least two structures. Examiner noted that “about the same” is treated as relative term). Behmlander et al. teaches a laser processing. Evangelista et al. teaches a laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Behmlander et al. with Evangelista et al., by removing the coating of the workpiece prior welding so that weld joint is substantially free from constituents of the coating layer and thus avoid unacceptably contaminate nearby welds (para.0018) as taught by Evangelista et al.


Response to Arguments
 	Applicant's arguments filed on 07/14/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 102 … claim 1 has been amended to include limitations that are not taught or suggested by Behmlander … additional limitations have also been added into claim 1 …” on pages 9-10 of remark.
 	In response, examiner agree that the amendment to claims overcome prior rejections. However, the amended claims changed the scope of invention and examiner has introduced new references in current rejections. 
 	(2) Applicant argues “35 USC 103 … each of these claims rejected under 103 depends form independent claim 1. Because independent claim 1 has been amended as described in Section III” on pages 10-11. 
 	In response, the argument is based on the amended claim 1 above. Please see new reference(s) above. 



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761